Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Rule 37 CFR 1.312 Amendment
The amendment is not eligible for entry because it is directed to matters affecting the scope of the invention. The limitation at issue is:

    PNG
    media_image1.png
    105
    585
    media_image1.png
    Greyscale

Applicant alleges that the amendment clarifies that the “portion of the downslope portion”, not the downslope portion is being raised by an actuator such that bales slide down off the downslope portion. However, the original limitation is neither unclear nor indefinite, at least to an extent necessitating the addition of raising “said portion”. And, the specification supports the original limitation without amendments. Paragraph 185 appearing on page 70 is informative:

    PNG
    media_image2.png
    439
    647
    media_image2.png
    Greyscale

According to paragraph 185 downslope portion, e.g. grouping section 404, is raised by actuator 408 to change the angle of declination thereby allowing bales to slide down the downslope portion. And the downsloping nature of section 404 allows bales to slide onto the ground when latching mechanism releases tailgate 414. 
Page 72, paragraph 189 of the specification states that the “the control system 300 may instruct the latching mechanism to release the tailgate 414 so that the group of bales can slide, under the force of gravity, past the tailgate 414, off the grouping section 404, and onto the ground.” Assuming arguendo tailgate 414 is interpreted as a portion of downslope portion 404 and latching mechanism is interpreted as an actuator the terms actuator and latching mechanism are not equivalent terms of art. Nor does the disclosure provide a statement or definition that the terms are equivalent. And, given the liberal use of the term actuator throughout the disclosure by choosing latching element instead of actuator as the means that moves tailgate its clear Applicant did not intend tailgate to be interpreted as a portion of the downslope portion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY W ADAMS whose telephone number is (571)272-8101. The examiner can normally be reached Mon - Fri, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/GREGORY W ADAMS/Primary Examiner, Art Unit 3652